UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4628


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARNAE DEVON SNEAD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:08-cr-00297-REP-1)


Submitted:   July 29, 2015                 Decided:    September 3, 2015


Before KEENAN and     HARRIS,   Circuit   Judges,     and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Caroline S.
Platt, Appellate Attorney, Mary E. Maguire, Assistant Federal
Public Defender, Alexandria, Virginia, for Appellant. Olivia L.
Norman, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marnae     Devon    Snead   appeals      the    eighteen-month             term    of

imprisonment imposed by the district court upon revocation of

his term of supervised release.               On appeal, counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious grounds for appeal but

questioning     whether     Snead’s    sentence      is    plainly    unreasonable.

Snead was advised of his right to file a pro se supplemental

brief, but he has not filed one.                Finding no reversible error,

we affirm.

      The     district    court   has    broad       discretion       to    impose       a

sentence      after    revoking    a    defendant’s         supervised           release.

United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                           Thus,

we assume “a deferential appellate posture concerning issues of

fact and the exercise of [that] discretion.”                    United States v.

Crudup, 461 F.3d 433, 439 (4th Cir. 2006) (internal quotation

marks omitted).

      In reviewing a revocation sentence, we must “first decide

whether the sentence is unreasonable.”                    Id. at 438.        In doing

so,    “we    follow      generally     the     procedural      and        substantive

considerations” employed in reviewing original sentences.                               Id.

A sentence is procedurally reasonable if the district court has

considered the advisory policy statements contained in Chapter 7

of    the    Sentencing    Guidelines     and    the      applicable        18    U.S.C.

                                         2
§ 3553(a)   (2012)      factors,   id.   at    439,    and   has    provided       some

explanation for the sentence chosen.             United States v. Thompson,

595 F.3d 544, 547 (4th Cir. 2010).              A sentence is substantively

reasonable if the court states a proper basis for concluding

that the defendant should receive the sentence imposed, up to

the statutory maximum.         Crudup, 461 F.3d at 440.                 Only if we

find a sentence to be procedurally or substantively unreasonable

will we consider whether the sentence is “plainly” unreasonable.

Id. at 439.

     Upon review, we conclude that the revocation sentence is

procedurally   unreasonable        because     the    district     court     did    not

indicate    that   it    considered      the   applicable         advisory    policy

statement range from Chapter 7 of the Sentencing Guidelines.

Because Snead did not object to the district court’s omission,

we review for plain error.            United States v. Lemon, 777 F.3d
170, 172 (4th Cir. 2015).          To establish plain error, Snead must

demonstrate that (1) the district court committed an error; (2)

the error was plain; and (3) the error affected his substantial

rights.     Henderson     v.   United    States,      133    S.   Ct.   1121,      1126

(2013).     “To demonstrate that a sentencing error affected his

substantial rights, [the defendant] would have to show that,

absent the error, a different sentence might have been imposed.”

United States v. Hernandez, 603 F.3d 267, 273 (4th Cir. 2010).

We conclude that Snead has not demonstrated that, had the court

                                         3
more thoroughly considered the applicable policy statement range

resulting     from   his    Grade       B   supervised         release     violation,        he

might have received a more favorable sentence.                            Accordingly, we

find no reversible procedural error.

     Substantively, the court stated a proper basis for imposing

the sentence, which fell within the statutory maximum.                                See 18

U.S.C. § 3583(e)(3) (2012); Crudup, 461 F.3d at 439 (stating

that court has “broad discretion to . . . impose a term of

imprisonment up to the statutory maximum.” (internal quotation

marks omitted)).          Given the facts of this case, we conclude that

the district court did not abuse its broad discretion.

     In   accordance        with    Anders,          we    have   reviewed      the   entire

record in this case and have found no meritorious issues for

appeal.       We   therefore       affirm       the       district   court’s     judgment.

This Court requires that counsel inform Snead, in writing, of

his right to petition the Supreme Court of the United States for

further review.        If Snead requests that a petition be filed, but

counsel   believes        that     such     a       petition      would    be   frivolous,

counsel   may      move    in    this     Court       for    leave   to    withdraw        from

representation.        Counsel’s motion must state that a copy thereof

was served on Snead.            We dispense with oral argument because the

facts   and    legal      conclusions       are       adequately     presented        in    the




                                                4
materials   before   this   Court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    5